Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 1 of 14 Page ID #:6




                       EXHIBIT A
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 2 of 14 Page ID #:7




                                                                            EXHIBIT A
                                                                           Page 1 of 13
                 Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 3 of 14 Page ID #:8
Electronically FILED by Superior Court of California, County of Los Angeles on 01/15/2020 11:00 AM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk
                                                                               20STCV01803
                                      Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Lia Martin



                      1       MEGAN BEAMAN (SBN 261539)
                                 megan@beaman-law.com
                      2
                              BEAMAN JACINTO LAW, P.C.
                      3       73733 Fred Waring Drive, Suite 203
                              Palm Desert, California 92260
                      4       T: (760) 698-9626
                      5
                              RAHUL SETHI (SBN 238405)
                      6           rsethi@sethilawfirm.com
                              SETHI LAW FIRM
                      7       5015 Eagle Rock Blvd., Suite 202
                              Los Angeles, CA 90041
                      8
                              T: (213) 254-2454
                      9       Attorneys for Plaintiff, ANDRES CARMONA-MORALES
                    10
                                                                         SUPERIOR COURT OF CALIFORNIA
                    11
                                                             COUNTY OF LOS ANGELES – CENTRAL DISTRICT
                    12

                    13
                                ANDRES CARMONA-MORALES,                                                     Case No.:
                    14

                    15                         Plaintiff,
                                                                                                            COMPLAINT
                    16              vs.                                                                     1. Wrongful Termination in Violation of
                                                                                                               Public Policy
                    17
                                MIKE ROVNER CONSTRUCTION INC..;                                             2. FMLA Interference
                    18          and DOES 1-20, Inclusive,                                                   3. FMLA Retaliation

                    19                         Defendants.                                                  DEMAND FOR JURY TRIAL
                    20

                    21
                                          Plaintiff ANDRES CARMONA MORALES alleges:
                    22
                                                                                       NATURE OF ACTION
                    23
                                          1.         This action is brought by an employee, Andres Carmona-Morales (“Mr. Carmona-
                    24
                              Morales” or “Plaintiff”), against his former employer, Mike Rovner Construction, Inc., and Does 1-
                    25
                              20 for wrongful termination of his employment; for Defendants’ violations of the Family and
                    26
                              Medical Leave Act, 29 U.S.C. § 2601, et seq., including interference with and retaliation for
                    27
                              Plaintiff’s exercise of what was and/or should have been characterized as FMLA medical leave for
                    28
                                                                                                        -1-
                                                                                                COMPLAINT
                                                                                                                                                                      EXHIBIT A
                                                                                                                                                                     Page 2 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 4 of 14 Page ID #:9



  1   his own serious health conditions; and for various violations of the California Labor Code relating

  2   to Plaintiff’s wages and hours of work.

  3                                                PLAINTIFF

  4           2.      Plaintiff Andres Carmona Morales was at all times relevant was a resident of the

  5   State of California, County of Los Angeles, and was employed by Defendants in a carpenter

  6   position.

  7           3.      Plaintiff was an “eligible employee” within the meaning of the FMLA, and he was

  8   entitled to FMLA protection and rights. 29 U.S.C. § 2611(2). Plaintiff was eligible and entitled to

  9   protected leave without interference, entitled to job restoration at the conclusion of his leave, and
 10   he was entitled to be free from retaliation within the meaning of FMLA as he worked for

 11   Defendants for at least 12 months, and he worked at least 1,250 hours during the twelve months

 12   preceding the start of what should have been characterized as FMLA protected leave.

 13           4.      At all relevant times, Plaintiff’s physical and mental conditions limited his ability to

 14   engage in major life activities such as working, sleeping, concentrating, and more, and/or required

 15   leaves of absence to attend follow-up or monitoring health care provider appointments for their

 16   residual effects.
 17           5.      At all relevant times, Plaintiff was capable of performing the essential functions of

 18   the job he held with and/or without reasonable accommodation.

 19                                              DEFENDANTS
 20           6.      Defendant Mike Rovner Construction, Inc. at all times relevant was and is a

 21   corporation organized under the laws of the state of California, doing business under its own

 22   corporate name. Defendant engages in construction, and during all relevant times conducted

 23   business in Southern California locations, including in the Counties of Ventura and Los Angeles,

 24   with an office located at 5400 Tech Circle, Moorpark, CA 93021. Defendant is an employer

 25   within the meaning of applicable law.
 26           7.      Plaintiff is ignorant of the true names or capacities of the Defendants sued herein

 27   under the fictitious names of DOES 1 through 20, inclusive, and therefore sues said defendants

 28
                                                         -2-
                                                   COMPLAINT
                                                                                                     EXHIBIT A
                                                                                                    Page 3 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 5 of 14 Page ID #:10



   1   under such fictitious names. Plaintiff will amend this complaint to allege the true names or

   2   capacities of said Defendants once they have been ascertained.

   3          8.      Plaintiff is informed and believes and therefore alleges that Defendant and each of

   4   the fictitiously named Defendants are responsible in some manner for the occurrence alleged

   5   herein and that the damages alleged herein were proximately caused by their conduct

   6          9.      Upon information and belief, Defendants (and each of them) fall within the

   7   meaning of a “covered” employer under the FMLA. At all times relevant to this Complaint,

   8   Defendant had at least fifty employees working within a 75-mile radius of Plaintiff’s work site.

   9          10.     Plaintiff is informed and believes and thereon alleges that, at all relevant times
  10   mentioned herein, Defendants, and each of them, were the agents, servants, employees, partners,

  11   joint-venturers, joint-employers or co-conspirators of each other defendant, and that each

  12   defendant was acting within the course, scope and authority of such agency, employment,

  13   partnership, joint venture or conspiracy, and that each defendant, directly or indirectly, authorized,

  14   ratified and approved the acts of the remaining defendants, and each of them.

  15          11.     Whenever and wherever reference is made in this complaint to any conduct by

  16   Defendant or Defendants, such allegation and reference shall also be deemed to mean the conduct
  17   of each of the Defendants, acting individually, jointly and severally.

  18                                       GENERAL ALLEGATIONS

  19          12.     Mr. Carmona-Morales worked as a non-exempt carpenter for Defendants during all
  20   times relevant to this action, beginning in or about 2010. He generally worked full time for

  21   Defendants, and he performed skilled carpentry work in Defendants’ construction of new buildings

  22   around Southern California.

  23          13.     Throughout Mr. Carmona-Morales’s employment, Defendants frequently failed to

  24   authorize and permit half-hour lunch periods until beyond the fifth full hour of work.

  25          14.     Also throughout Mr. Carmona-Morales’s employment, Defendants required him
  26   and other carpenters to provide their own tools and equipment for the benefit of the Defendants

  27   and for use in work performed by Mr. Carmona-Morales on Defendant’s jobsites. Those tools and

  28   equipment included but are not limited to: drills, cables, saws, and virtually anything he would
                                                         -3-
                                                    COMPLAINT
                                                                                                     EXHIBIT A
                                                                                                    Page 4 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 6 of 14 Page ID #:11



   1   need to perform his job for Defendants. If any of those tools or equipment were lost, damages, or

   2   rendered inoperative, it was Plaintiff’s responsibility to repair or replace them at his own cost.

   3   Defendants never reimbursed Mr. Carmona-Morales for those tools and equipment.

   4          15.     Throughout Mr. Carmona-Morales’s employment and for the last approximately six

   5   months of his employment in particular, Defendants regularly required him and others to stay

   6   beyond their scheduled eight hours of work. Defendants did not compensate Mr. Carmona-

   7   Morales or others for work performed beyond the eighth hour. The timecards reflected exactly

   8   eight hours of work regardless of the minutes or hours that Mr. Carmona-Morales and others

   9   worked daily beyond the eighth hour.
  10          16.     In early 2017, Mr. Carmona-Morales cut his nose at work and required medical

  11   attention including stitches. As a result, his doctor ordered him off work on medical leave for a few

  12   days to recuperate, then to return to work with certain restrictions.

  13          17.     Nonetheless, Defendants required that Mr. Carmona-Morales return to work the

  14   day after the stitches, despite the doctor’s order. He obediently did so, despite his pain and fear of

  15   reinjuring himself or impeding his recovery.

  16          18.     From the point of that medical leave and onward, Defendants – particularly
  17   through supervisor Isaac Pedraza – treated Mr. Carmona-Morales in a hostile and negative way, by

  18   acts including but not limited to assigning him increasingly more workload and more difficult

  19   work, expecting him to work faster than others, unjustifiably monitoring and scrutinizing his work,
  20   treating him with disdain, and more.

  21          19.     In approximately September 2017, Mr. Carmona-Morales told Pedraza that it wasn’t

  22   fair to treat him in such a negative way; in response, Pedraza became even more abusive.

  23          20.     On or about October 16, 2017, Mr. Carmona-Morales suffered another workplace

  24   injury, which caused immediate and serious pain to his back and waist area and required medical

  25   attention. About half an hour after the injury, he requested to Pedraza that the Defendants assist
  26   him in obtaining medical care and permit him to leave work to do so. In response, Pedraza became

  27   angry and told him to find his own doctor.

  28
                                                          -4-
                                                    COMPLAINT
                                                                                                     EXHIBIT A
                                                                                                    Page 5 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 7 of 14 Page ID #:12



   1           21.     Pedraza then called another supervisor, Mike, and told Mr. Carmona-Morales to

   2   meet the two of them in the onsite office. Mr. Carmona-Morales complied, and when he arrived at

   3   the office, he found Pedraza and Mike there waiting for him.

   4           22.     In that moment, Pedraza told Mr. Carmona-Morales that there was no more work

   5   for him anymore, without any other explanation. Mike said other things to Pedraza during the

   6   meeting, but Mr. Carmona-Morales was not able to understand them because Mike only speaks

   7   English and Mr. Carmona-Morales understands Spanish only.

   8           23.     Beginning in early 2017—the date of Plaintiff’s nose injury—Defendants were

   9   expressly notified (including via written notice from Plaintiff’s healthcare providers) of Plaintiff’s
  10   physical condition and need for modified or light duty work, and need for medical leave.

  11           24.     Even though Mr. Carmona-Morales needed and requested medical treatment,

  12   medical leave, and modifications to his job to accommodate his physical condition caused by his

  13   injuries and resulting conditions, Defendants failed to accommodate him. Mr. Carmona-Morales

  14   continued working without the needed accommodations and medical leave following his nose

  15   injury and was terminated immediately after his second injury.

  16           25.     Additionally, Defendants never offered medical disability leave as a form of
  17   accommodation and never engaged in any interactive process with Plaintiff to determine what

  18   reasonable accommodation might be needed, appropriate, and/or feasible.

  19           26.     Defendants knew or had reason to know of Plaintiff’s injuries and his resulting
  20   inability to do his assigned work without accommodation; they were also aware or reasonably

  21   should have known that as an alternative to modifications of his job assignments or assignment to

  22   light duty if such things could not reasonably be provided to him, that Plaintiff should have been

  23   allowed to exercise his right and entitlement to protected medical leave (whether under the FMLA,

  24   FEHA, or both) in order to rest and rehabilitate his injuries.

  25           27.     At no time did Defendants provide to Mr. Carmona-Morales information related to
  26   his rights under the FMLA, inform him of his rights to refuse modified or light duty in favor of

  27   taking FMLA medical leave, nor suggest to Mr. Carmona-Morales that he was entitled to FMLA

  28
                                                          -5-
                                                     COMPLAINT
                                                                                                      EXHIBIT A
                                                                                                     Page 6 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 8 of 14 Page ID #:13



   1   medical leave as an alternative to termination so as to allow him opportunity for rest and

   2   rehabilitation for his injuries and thus allow him to return to work at the conclusion of his leave.

   3           28.     As a result of Defendants’ conduct, Mr. Carmona-Morales has suffered and

   4   continues to suffer substantial harm and damage, including emotional harm.

   5           29.     As a result of his loss of employment and Defendants’ acts, Mr. Carmona-Morales

   6   has suffered and continues to suffer substantial economic harm, including lost income (back and

   7   front pay), lost employment benefits, out of pocket losses and special damages, and other economic

   8   losses (including all prejudgment interest thereon from the date of his termination to the date of

   9   judgment herein) to his detriment. As well, Mr. Carmona-Morales has suffered and continues to
  10   suffer significant emotional and mental impacts of Defendants’ acts.

  11           30.     The factual circumstances giving rise to Plaintiff’s claims, including acts and

  12   omissions of Defendants occurred in Los Angeles County among other locales.

  13                                       FIRST CAUSE OF ACTION

  14                           Wrongful Termination in Violation of Public Policy

  15                                          (Against All Defendants)

  16           31.     Plaintiff re-alleges and incorporates by reference each preceding paragraph of this
  17   complaint as if fully set forth in this paragraph.

  18           32.     Defendants’ termination of Plaintiff contravened substantial public policy embodied

  19   in codes, statutes, and regulations of the State of California prohibiting discriminatory termination,
  20   discrimination, harassment, and retaliation on the basis of an employee’s disability or perceived

  21   disability, on the basis of an employee’s requests or need for reasonable accommodation and

  22   medical leave, on the basis of the employee’s initiation or anticipated initiation of a worker

  23   compensation claim, and/or on the basis of the employee’s exercise of protected rights.

  24           33.     As a direct, foreseeable, and proximate result of Defendants’ wrongful acts, Plaintiff

  25   has suffered special and general damages in an amount exceeding this court’s minimum
  26   jurisdiction, to be determined according to proof at the time of trial.

  27           34.     Defendants’ acts as herein described were committed maliciously, fraudulently, or

  28   oppressively with the intent of injuring Plaintiff, and/or in willful and conscious disregard of
                                                           -6-
                                                     COMPLAINT
                                                                                                     EXHIBIT A
                                                                                                    Page 7 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 9 of 14 Page ID #:14



   1   Plaintiff’s rights to work in an environment free from unlawful discrimination. Defendants’

   2   despicable, deliberate, and intentional acts entitle Plaintiff to recover punitive damages in a sum

   3   sufficient to punish and deter Defendants from future similar conduct.

   4                                      SECOND CAUSE OF ACTION

   5                                             FMLA Interference

   6                                           (Against All Defendants)

   7           35.     Plaintiff re-alleges and incorporates by reference all of the allegations set forth in all

   8   the paragraphs above, to the extent they are not contradictory to the relief requested herein, as if

   9   fully set forth herein.
  10           36.     The FMLA, 29 U.S.C. §2612(a)(1) provides that an eligible employee shall be

  11   entitled to a total of 12 workweeks of leave during any 12-month period in order to care for his

  12   serious health condition.

  13           37.     The FMLA also entitles a protected employee to reinstatement of his job, with

  14   comparable benefits, pay, terms and conditions of employment on return from FMLA leave as if he

  15   had not taken leave. 29 C.F.R. §825.214.

  16           38.     The FMLA further requires covered employers to provide their employees with
  17   several specific notices detailing their eligibility, entitlements, and responsibilities under the FMLA;

  18   failure to do so (in and of itself) may constitute interference with, restraint, or denial of an

  19   employee’s rights under the FMLA. 29 C.F.R. §825.300.
  20           39.     Plaintiff was an eligible employee within the meaning of the FMLA, he was entitled

  21   to receive up to twelve (12) weeks of unpaid leave annually under the FMLA, including

  22   for his own serious health condition.

  23           40.     Defendants and each of them are “employers” within the meaning of the FMLA.

  24           41.     Plaintiff over the last two years of his employment gave Defendants notice of his

  25   need for medical leave, and Defendants knew or had reason to know he could not do his assigned
  26   work because of his serious health condition.

  27           42.     Among other things, Plaintiff’s express notice to Defendants (including notice from

  28   his healthcare provider) made clear that if modified or light-duty work as meets his restrictions was
                                                         -7-
                                                     COMPLAINT
                                                                                                        EXHIBIT A
                                                                                                       Page 8 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 10 of 14 Page ID #:15



   1   not available, then Plaintiff should have been allowed medical leave from work for his serious

   2   health conditions.

   3           43.     Yet, Defendants expressly denied short medical leave for Plaintiff’s nose injury and

   4   simply terminated Plaintiff’s employment instead of offering him FMLA leave to allow him to

   5   recuperate, treat and recover from his serious back and waist condition.

   6           44.     The FMLA provides, “It shall be unlawful for any employer to interfere with,

   7   restrain, or deny the exercise of or the attempt to exercise, any right provided in this subchapter.”

   8   29 U.S.C. §2615(a)(1).

   9           45.     An employee may be granted FMLA leave concurrent with a workers’ compensation
  10   claim for a serious illness the employee suffers as a result of an on-the-job injury.

  11           46.     Further, notwithstanding that no light-duty or modified work was offered, Plaintiff

  12   was entitled to refuse light-duty/modified work and retain his FMLA leave rights – yet, Defendants

  13   never offered him this information nor any option for FMLA leave.

  14           47.     If an eligible employee cannot perform his current job because of his own serious

  15   health condition, his right to take FMLA leave is absolute.

  16           48.     If an employee elects light-duty in lieu of FMLA leave, the time he works in the
  17   light-duty position cannot be counted against his 12-week FMLA allotment. 29 C.F.R. §825.207(e).

  18           49.     Once an employer acquires knowledge that an employee may need leave for an

  19   FMLA-qualifying reason, then the employer must notify the employee of his eligibility to take
  20   FMLA leave and the employer must also give notice to the employee of his rights and

  21   obligations under the FMLA – these notices must be provided to the employee within five

  22   business days of the employer’s acquisition of the information. 29 C.F.R. § 825.300.

  23           50.     An employee is not required to formally request FMLA leave, nor must he even

  24   mention the FMLA; rather, he must only provide sufficient information for his employer to

  25   recognize that his need for leave and/or inability to do his assigned work may be FMLA-qualifying.
  26           51.     If the employee’s information to the employer is in any way deficient, then it is

  27   incumbent upon the employer to make further inquiry to determine the FMLA-qualifying nature

  28   relating to Plaintiff’s needs.
                                                           -8-
                                                     COMPLAINT
                                                                                                    EXHIBIT A
                                                                                                   Page 9 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 11 of 14 Page ID #:16



   1           52.     Defendants failed to comply with their affirmative obligations under the FMLA to

   2   recognize Plaintiff’s need for protected leave and/or to make further inquiry concerning his FMLA

   3   needs, eligibility, and entitlements.

   4           53.     By each of the acts and omissions describe herein, Defendants unreasonably denied

   5   Plaintiff FMLA medical leave to which he was entitled, and they further discouraged Plaintiff from

   6   seeking the FMLA leave to which he was entitled.

   7           54.     Moreover, Defendants failed altogether to provide Plaintiff the requisite forms,

   8   notices, and information concerning Plaintiff’s rights and responsibilities under the FMLA which

   9   was required of Defendants under the FMLA; such notices are strictly regulated under the FMLA
  10   in both content and timing of delivery.

  11           55.     Defendants’ failure to provide requisite and timely FMLA information and notices -

  12   including notices of Plaintiff’s FMLA eligibility, rights and obligations - is itself an interference with

  13   Plaintiff’s FMLA rights to take protected leave. 29 C.F.R. § 825.300(e).

  14           56.     Defendants further subjected Plaintiff to harassment and intimidation regarding

  15   his request, need for, and use of time off for his own serious health conditions.

  16           57.     Defendants not only failed and refused to offer Plaintiff protected medical leave –
  17   electing instead to force him back to work immediately and, later, terminate his employment - but

  18   Defendants also failed in their obligations to restore Plaintiff to his job once FMLA leave was

  19   complete.
  20           58.     Further, and notwithstanding Plaintiff’s medical documentation and specific

  21   requests, Defendants engaged in conduct casting a chilling effect upon Plaintiff’s exercise of his

  22   FMLA rights, denied Plaintiff the FMLA-protected leave to which he was entitled, and further

  23   failed to take appropriate affirmative actions to determine whether the leave he took and/or

  24   needed in lieu of light-duty work or termination was or should have been qualified as FMLA-

  25   protected leave.
  26           59.     Defendants’ actions, as set forth herein, constitute unlawful interference with

  27   Plaintiff’s rights under the FMLA, including interference with his existing and his reasonably

  28   anticipated future leave needs.
                                                           -9-
                                                     COMPLAINT
                                                                                                      EXHIBIT A
                                                                                                    Page 10 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 12 of 14 Page ID #:17



   1           60.     Defendants’ actions were willful and knowing; at the very least, Defendants knew or

   2   reasonably should have known that their actions constituted interference with Plaintiff’s FMLA

   3   rights and entitlements – including (at the very least) his rights to notice and information

   4   concerning his FMLA rights and eligibility for protected leave in lieu of workers’ compensation

   5   light or modified duty, and/or as an alternative to termination.

   6           61.     Under the FMLA, Plaintiff is entitled to a strong presumption in favor of awarding

   7   him liquidated damages equal to the sum of the amount of lost income, benefits value, and other

   8   actual monetary losses suffered by Plaintiff. 29 U.S.C. §2617(a)(1)(A).

   9           62.     Defendants lacked any objectively reasonable grounds to believe that their actions
  10   complied with the FMLA.

  11           63.     As a direct and proximate result of said acts, Plaintiff has suffered and continues to

  12   suffer loss of employment, loss of income (back and front pay), and loss of other employee benefits,

  13   as well as emotional damages.

  14           64.     Plaintiff also incurred other harm, including out-of-pocket costs, special damages,

  15   and the loss of the value of his damages entitling him to prejudgment interest as provided for under

  16   the law. 29 U.S.C. §2617(a)(1)(A)(iii).
  17           65.     Plaintiff has also incurred attorney’s fees and costs, as to which he is entitled to an

  18   award under the FMLA. 29 U.S.C. §2617(a)(3).

  19           66.     Defendants’ conduct violated the FMLA, and as such, they are jointly and
  20   severally liable to Plaintiff for all damages, relief, and penalties to which he is entitled under the

  21   FMLA and such other and further relief as this Court deems appropriate.

  22                                       THIRD CAUSE OF ACTION

  23                                              FMLA Retaliation

  24                                          (Against All Defendants)

  25           67.     Plaintiff re-alleges and incorporates by reference all of the allegations set forth in all
  26   the paragraphs above, to the extent they are not contradictory to the relief requested herein, as if

  27   fully set forth herein.

  28
                                                          - 10 -
                                                     COMPLAINT
                                                                                                       EXHIBIT A
                                                                                                     Page 11 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 13 of 14 Page ID #:18



   1           68.      In addition to interfering with Plaintiff’s FMLA rights, as set forth above,

   2   Defendants also retaliated against him for requesting, needing, and use of what should have been

   3   characterized as protected FMLA leave rights.

   4           69.      For instance, Plaintiff’s notices to Defendants and the notice from his healthcare

   5   provider to Defendants made clear that medical leave for his serious health conditions.

   6           70.      Plaintiff engaged in protected acts under the FMLA, in response to which

   7   Defendants retaliated against him with adverse acts, including Defendants’ acts taken to dissuade

   8   Plaintiff from exercising his legal rights, and Defendants’ termination of Plaintiff’s employment.

   9           71.      When Defendants decided that not to grant Plaintiff medical leave following his
  10   nose injury and then decided to terminate him rather than providing him medical care or medical

  11   leave relating to his back injury, they were already on notice of their obligation to provide Plaintiff

  12   medical leave; had Plaintiff not needed FMLA leave and/or had he not provided Defendants

  13   sufficient information to trigger their further inquiry into his need for FMLA-qualifying leave,

  14   Plaintiff would not have been subjected to Defendants’ adverse acts described herein – including

  15   termination.

  16           72.      Plaintiff’s request and need for what should have been FMLA protected leave, and
  17   his readily anticipated need for future FMLA leave (and request therefor) was at least a motivating

  18   reason for Defendants’ decision to terminate him.

  19           73.      Defendants’ treatment of Plaintiff, and their termination of his employment
  20   constitutes retaliation for his having exercised his FMLA rights in violation of the FMLA, 29

  21   U.S.C. § 2615.

  22           74.      As a direct and proximate result of said acts, Plaintiff has suffered and continues to

  23   suffer loss of employment, loss of income (back and front pay), and loss of other employee benefits,

  24   as well as emotional damages.

  25           75.      Plaintiff also incurred other harm, including out-of-pocket costs, special damages,
  26   and the loss of the value of his damages entitling him to prejudgment interest as provided for under

  27   the law.

  28
                                                          - 11 -
                                                     COMPLAINT
                                                                                                     EXHIBIT A
                                                                                                   Page 12 of 13
Case 2:20-cv-02473-TJH-RAO Document 1-1 Filed 03/13/20 Page 14 of 14 Page ID #:19



   1           76.     Plaintiff has also incurred attorney’s fees and costs, as to which he is entitled to an

   2   award under the FMLA.

   3           77.     Defendants’ conduct violated the FMLA, and as such, they are jointly and

   4   severally liable to Plaintiff for all damages, relief, and penalties to which he is entitled under the

   5   FMLA and such other and further relief as this Court deems appropriate.

   6                                                       \

   7           WHEREFORE, Plaintiff prays for relief against Defendants, and each of them, as follows:

   8          A.       For compensatory damages;

   9          B.       For injunctive relief and declaratory relief;
  10          C.       For punitive damages in an amount sufficient to punish and deter;

  11          D.       For attorney fees;

  12          E.       For costs of suit incurred;

  13          F.       For prejudgment interest;

  14          G.       For such other and further relief as this court may deem just and proper.

  15
                                            DEMAND FOR JURY TRIAL
  16
                   Plaintiff ANDRES CARMONA MORALES hereby demands trial by jury.
  17

  18   Dated: January 15, 2020                                     BEAMAN JACINTO LAW, P.C.
                                                                   SETHI LAW FIRM
  19
  20
                                                                   By
  21                                                                      Megan Beaman
                                                                          Rahul Sethi
  22
                                                                   Attorneys for Plaintiff,
  23                                                               ANDRES CARMONA MORALES

  24

  25
  26

  27

  28
                                                          - 12 -
                                                     COMPLAINT
                                                                                                       EXHIBIT A
                                                                                                     Page 13 of 13
